     Case 2:20-cv-02146-TLN-CKD Document 11 Filed 02/05/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STRIKE 3 HOLDINGS, LLC,                            No. 2:20-cv-02146-TLN-CKD
12                         Plaintiff,
13             v.                                        ORDER
14    JOHN DOE subscriber assigned IP address
      99.185.0.214,
15
                           Defendant.
16

17           This case is one of several nearly identical matters wherein plaintiff alleges that an as-yet-

18   unidentified defendant is infringing on plaintiff’s copyrights by anonymously downloading and

19   distributing plaintiff’s adult films. (ECF No. 1.) To obtain defendant’s identity, plaintiff filed an

20   ex parte application to subpoena defendant’s internet service provider (ISP), which the court

21   granted subject to certain limitations and conditions. (ECF No. 7.)

22           Plaintiff issued the subpoena and obtained the subscriber’s identity. Plaintiff sent the

23   subscriber a copy of the court’s order via certified mail. The order invited the parties to attend a

24   voluntary, informal conference via telephone or Zoom for the purposes of (1) setting a schedule

25   for defendant to seek to quash the subpoena, if grounds exist, and (2) establishing procedures for

26   service of process. (ECF No. 7.) Plaintiff alleges that the subscriber has not responded to

27   plaintiff’s letter.

28           On January 29, 2021, plaintiff filed a status report advising that the court that it has
                                                         1
     Case 2:20-cv-02146-TLN-CKD Document 11 Filed 02/05/21 Page 2 of 3


 1   discovered the proper defendant is not the subscriber, but rather another individual living in the
 2   subscriber’s home. (ECF No. 10.) Plaintiff has been unable to contact this individual as well.
 3   Thus, plaintiff seeks leave to file and serve an amended complaint naming the proper defendant.
 4          To protect the prospective defendant’s privacy, plaintiff proposes that the individual’s
 5   name and identifying information be redacted from the amended complaint and the summons.
 6   Plaintiff would file an unredacted copy of the amended complaint under seal.
 7          Plaintiff’s request is supported by both the Federal Rules of Civil Procedure and the Local
 8   Rules of this district. Rule 5.2 permits a party to redact from court filings certain personal
 9   information, such as the party’s social-security number and date of birth. Fed. R. Civ. P. 5.2. It
10   also permits a court to order other information be redacted for good cause. Fed. R. Civ. P.
11   5.2(e)(1). Similarly, Local Rule 140(b) permits the court to order that certain information be
12   redacted from public filings, and that an unredacted copy also be filed under seal. L.R. 140(b).
13          Under the circumstances of this case, the court finds good cause to grant plaintiff’s request
14   for leave to file a redacted amended complaint.
15          Accordingly, IT IS ORDERED that:
16          1.      Within 21 days of this order, plaintiff shall file an amended complaint naming the
17                  new defendant referenced in the January 29, 2021 Status Report. The amended
18                  complaint shall redact the name(s) and all other identifying information of
19                  defendant(s). Plaintiff shall also file an unredacted copy of the amended complaint
20                  under seal, in accordance with this district’s Local Rules. 1
21          2.      Once the court has received the amended complaint, the Clerk of Court shall issue
22                  a summons with the name(s) and identifying information of defendant(s) redacted.
23                  The Clerk of Court shall also file an unredacted copy of the summons under seal.
24          3.      Once the summons is issued by the Clerk of Court, plaintiff may attempt to serve
25                  defendant(s) with process.
26          4.      Unless ordered otherwise, plaintiff shall redact the name(s) and identifying
27
     1
      The unredacted version should be emailed to ApprovedSealed@caed.uscourts.gov for filing as a
28   sealed event.
                                                    2
     Case 2:20-cv-02146-TLN-CKD Document 11 Filed 02/05/21 Page 3 of 3


 1                    information of defendant(s) in all other court filings in this matter.
 2           5.       Except as otherwise provided herein, none of the limitations, conditions, or
 3                    obligations set forth in the court’s order granting plaintiff’s ex parte application to
 4                    serve third party subpoena (ECF No. 7) are obviated or modified by this order.
 5                    Plaintiff’s failure to comply with the terms of the order granting plaintiff’s ex parte
 6                    application to serve third party subpoena (ECF No. 7) may result in the imposition
 7                    of sanctions against plaintiff or plaintiff’s counsel, as authorized by statute, rule, or
 8                    the inherent power of the court.
 9   Dated: February 5, 2021
                                                         _____________________________________
10
                                                         CAROLYN K. DELANEY
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13   17.2146.redact

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
